Case 1:18-cv-21120-JEM Document 20-1 Entered on FLSD Docket 12/04/2019 Page 1 of 2




                             U NITED STAT ES D ISTR ICT C O UR T
                             SO U TH ER N D ISTR ICT O F FLO R IDA

                              CA SE N O .18-21120-C1V-M A R T1NEZ

   UN ITED STATES O F A M ERICA
   ex rel.A yleeA .H allak,Sharnetta
   Fram e,and Shirah K lein,                                                  SEALED

          Plaintiffs,                                                 ,.. .   NOT SEAkED

                                                              FILED UN DE R SEAL
   K IN DRED H EA LTHCA RE,lN C.,
   K IN DRED REHA B SERV ICES,IN C .
   d/b/a REHA BCA RE,and PA CIFIC 9TH
   STREET APARTM ENTS,INC.d/b/a
   CLA RID GE H O U SE,

          D efendants.
                                              /
                                              O R D ER

          The United Stateshaving declined to intervene in thisaction pursuantto the False Claim s

   Act,31U.S.C.j3730(b)(4)(B),theCourtrulesasfollows:
          IT IS O RD ER ED that,

          1.TheComplaintandAm ended Complaintbeunsealed and served upon theDefendants

   by the Relators;

             A 1lothercontentsofthe Coul-t's tile in thisaction rem ain undersealand notbe m ade

   public or selwed upon the D efendants,exceptforthe Court's Orders,the United States'm otions

   forextensionoftime(butnotitsmemorandaoflaw insupportofsuchrequests),andtheUnited
   States'N otice ofElection to D ecline lntervention,w hich the Relatorsw illserve upon the

   Defendantsonly afterservice ofthe Complaintand Amended Complaint;
Case 1:18-cv-21120-JEM Document 20-1 Entered on FLSD Docket 12/04/2019 Page 2 of 2




          3. The sealbe lifted asto allotherm attersoccurring in thisaction afterthe date ofthis

   Order;

              Thepal-
                    tiesshallserve allpleadingsand motionsfiled in thisaction,including

   supportingmemoranda,upontheUnitedStates,asprovidedforin3lU.S.C.j3730(c)(3).The
   United Statesmay orderany deposition transcriptsand isentitled tointervenein thisaction,for

   good cause,atany tim e;

              The partiesshallserve allnoticesofappealupon the U nited States'
                                                                             ,

            6. A llorders ofthisCourtshallbe sentto the United States'
                                                                     ,and

              Should the Relatorsorthe D efendantspropose thatthis action be dism issed,settled,or

   otherwise discontinued,the Coul'twillsolicitthe written consentofthe United Statesbefore

   ruling orgranting its approval.

            IT IS SO O RDERED ,




                                               JO SE E.M A RTIN EZ
                                               UN ITED STA TES D ISTRICT JU D GE
